Memorandum: Plaintiff, on the trial, was permitted over objection, to offer proof with reference to a fracture in the area of the plateau of the tibia involving the knee, and special damages relating thereto. The alleged injury was a serious one and represented a substantial part of plaintiff’s claim for damages. Such evidence was improperly received in the absence of any reference thereto in plaintiff’s bill of particulars. (Appeal from judgment of Erie Trial Term in a negligence action.) Present — Williams, P. J., Bastow, Goldman, Henry and Marsh, JJ.